Citation Nr: 0634286	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  01-06 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  The veteran died in May 2000; the appellant is his 
widow.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision in which the RO denied 
service connection for the veteran's cause of death, as well 
as denied entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318.  The appellant's representative filed a 
notice of disagreement (NOD) with the denial of both claims 
in November 2000.  The RO issued a statement of the case 
(SOC) on the claims in April 2001, and the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2001.

In September 2002, the Board ordered additional development 
for the appellant's claim for service connection for the 
veteran's cause of death (pursuant to legal authority and 
Board procedures then in effect).  

In September 2003, the Board remanded the appellant's claim 
for service connection for the veteran's cause of death to 
the RO for additional development.  After completion of the 
requested development, the RO continued the denial of the 
veteran's claim for service connection for the veteran's 
cause of death (as reflected in the April 2006 supplemental 
SOC (SSOC)), and returned the matter to the Board. 

In October 2006, the undersigned Veterans Law Judge  granted 
the September 2006 motion of the appellant's representativeto 
advance this appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


The Board's decision on the claim for service connection for 
the cause of the veteran's death is set forth below.  The 
matter of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 is addressed in the remand following the 
order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on her part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for the veteran's 
cause of death has been accomplished.

2.  The veteran died on May [remanded], 2000.  The death certificate 
lists the immediate cause of death as renal failure, due to 
or as a consequence of sepsis, due to or as a consequence of 
lung cancer; no other condition is noted.  

3.  At the time of the veteran's death, service connection 
was in effect for depressive disorder (rated as 50 percent 
disabling), frozen hands residuals (rated as 10 percent 
disabling), pes planus (rated as 10 percent disabling), 
residuals of great right toe amputation at proximal phalanx 
(rated as 10 percent disabling), frostbite residuals with 
right second toe and metatarsal head amputation (rated as 20 
percent disabling), and frozen feet residuals with left foot 
transmetatarsal amputation (rated as 40 percent disabling).  
His combined disability rating was 80 percent, effective 
September 1, 1995. 

4.  In the only opinion to directly address the relationship 
between a service-connected disability and death, a VA 
physician opined that it was unlikely that the veteran's 
service-connected residuals either caused or contributed 
substantially or materially to cause his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5105A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim for service connection for the cause of 
the veteran's death on appeal in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim has been accomplished.


In a July 2001 post-rating letter the RO notified the 
appellant and her representative of what was required to 
establish entitlement to service connection for the cause of 
the veteran's death (cause of death; an injury, disease or 
other event in service; and a relationship between the cause 
of death, and the injury, disease, or event in service) and 
identified the type of evidence needed to establish each 
element of the claim.  After this letter, and subsequent 
other documents pertinent to the claim, they were afforded 
opportunities to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim for service 
connection, and has been afforded ample opportunity to submit 
such information and evidence. 

The Board also finds that the July 2001 letter, along with 
AMC letters in January 2004, October 2004, and July 2005, 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The July 2001 letter 
notified the appellant of the newly-enacted VCAA and of VA's 
responsibilities to notify and assist her concerning the 
claim for service connection for the cause of the veteran's 
death.  The letter advised that VA is required to make 
reasonable efforts to request evidence necessary to support 
her claim including VA medical records, records from a 
private physician or facility, and records from all Federal 
agencies.  The letter also requested that the veteran 
identify, and provide the necessary releases for, any medical 
providers from whom he wished the RO obtain and consider as 
evidence; the January 2004 AMC letter reiterated this 
request, notifying the appellant that the consent form 
provided for private provider was no longer valid.  The 
October 2004 letter identified the medical providers from 
whom the RO had requested medical records, and the July 2005 
letter notified the appellant of which physicians had not 
responded to the AMC's request, inviting the appellant to 
send in any copies of the records.  The AMC explained to the 
appellant that it was her responsibility to make sure the 
records were sent to VA.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As discussed above, the first three of Pelegrini's content of 
notice requirements have been met in this appeal.  With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in her possession that pertains to her claim.  
However, the claims file reflects that the appellant has 
identified evidence in support of her claim.  Given that 
fact, as well as the RO's instructions to her, the Board 
finds that the appellant has, effectively, been put on notice 
to provide any evidence in her possession that pertains to 
the claim.  Accordingly, on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2006).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, such makes sense, inasmuch as the July 2000 rating 
action on appeal pre-dates the enactment of the VCAA by 
several months.  Moreover, the Board finds that, in this 
appeal, any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that her service 
connection claim was fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated above, the RO 
and AMC gave the notice of what was required to substantiate 
her claim, and afforded the appellant opportunities to submit  
information and/or evidence pertinent her claim.  Following 
the issuance of the AMC's letters in January 2004, October 
2004, and July 2005-which substantially completed the VCAA's 
notice requirements-the appellant afforded additional 
opportunities to respond before her claim was readjudicated 
more than one year later (as reflected in the April 2006 
SSOC).   

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD 
Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the veteran's status is not at issue.  The 
letters identified notified the appellant of the elements of 
existence of a disability and connection between the 
veteran's service and that disability.  Further, the RO 
notified the appellant of additional information concerning 
disability ratings and effective dates in the April 2006 
SSOC.  The Board notes that any error in the timing or form 
of the latter notice is harmless.  Id.   As the Board's 
decision herein denies service connection for the veteran's 
cause of death, no effective date or rating is to be 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim 
currently under consideration.  The RO obtained the veteran's 
service medical records,  and VA outpatient treatment 
records, and available records from private medical providers 
that the appellant identified as having relevant records.  As 
indicated above, the appellant has been provided notice of 
which physicians did not respond to VA's requests for 
records, and afforded opportunity to send in those records, 
herself.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for the cause of the veteran's death.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2006).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2006).  The 
service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2006).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.  

The veteran died on May [remanded], 2000.  The death certificate 
lists the immediate cause of death as renal failure, due to 
or as a consequence of sepsis, due to or as a consequence of 
lung cancer.  

During the veteran's lifetime, service connection had been 
established for depressive disorder (rated as 50 percent 
disabling), frozen hands residuals (rated as 10 percent 
disabling), pes planus (rated as 10 percent disabling), 
residuals of great right toe amputation at proximal phalanx 
(rated as 10 percent disabling), frostbite residuals with 
right second toe and metatarsal head amputation (rated as 20 
percent disabling), and frozen feet residuals with left foot 
transmetatarsal amputation (rated as 40 percent disabling).  
His combined disability rating was 80 percent, effective 
September 1, 1995.  The veteran was in receipt of special 
monthly compensation under the provisions of 38 U.S.C.A. § 
1114(s) for residuals of left foot amputation rated 100 
percent and additional service-connected disabilities 
independently ratable at 60 percent or more from January 27, 
1995 to September 1, 1995.  The veteran was also in receipt 
of special monthly compensation under the provisions of 38 
U.S.C.A. § 1114(k) for anatomical loss of one foot from 
October 23, 1987.  Entitlement to a total rating based on 
individual unemployability was granted effective September 1, 
1995. 

Initially, the Board notes that the record does not suggest, 
and the appellant does not contend, that the veteran's death 
was directly related to service.  Service connection was not 
established for, and the veteran's service medical records 
are silent in regard to, any renal or lung disorders.  
Rather, the appellant has identified the veteran's service-
connected cold injury residuals as a contributory cause of 
his death from renal failure and sepsis.

In a January 1996 statement, a private physician indicated 
that the veteran suffered from a large, non-healing trophic 
ulcer on the plantar aspect of his left foot.  It was further 
noted that the veteran suffered form impaired circulation and 
peripheral neuropathy that impaired healing. 

VA treatment notes dated between February 1995 and March 2000 
reflect that the veteran was then receiving chemotherapy 
treatment for lung cancer.  Additional VA treatment records 
show findings of right lung mass, weight loss, hypotension, 
and a chronic left foot ulcer.  A February 1996 VA 
examination report lists a diagnosis of depressive disorder 
NOS (not otherwise specified), secondary to the foot 
condition. 

A May 2000 private treatment record noted that the veteran 
suffered from congestive heart failure, carcinoma of the 
right lung, and diabetes mellitus.  Thereafter, the physician 
listed an impression of ischemic gangrene of the distal 1/3 
of the right lower leg and plantar ulceration of the left 
foot. 

In a September 2005 VA medical opinion, the examiner 
indicated that, without records from the veteran's final 
hospitalizations during 2000, it would be speculative to make 
a determination, as to whether the veteran's service-
connected cold injury residuals either cause or contributed 
substantially to cause his death from renal failure due to or 
as a consequence of sepsis.

Records from private hospitalizations dated in 2000 were 
associated with the claims file in March 2006.  A January 
2000 private hospital treatment record reflects admitting 
diagnoses of right pleural effusion, cancer, and right leg 
ulcer.  Other conditions were noted as fibrillation, acute 
myocardial infarction (status post), right leg ulcer, 
recurrent pleural effusion, diabetes mellitus, hypotension, 
and edema.  A May 2000 private hospital treatment record 
listed admitting diagnoses as renal failure and lung cancer 
as well as other noted conditions including respiratory 
failure and COPD (chronic obstructive pulmonary disease).  It 
was further indicated that the veteran expired on May [remanded],
2000.

Following the receipt of the aforementioned hospital records, 
later in March 2006, the RO forwarded the claims file to the 
same VA physician that had rendered the September 2005 
opinion .  Based on his second review of the claims file, to 
particularly include the private hospital records, the 
physician opined that it is unlikely that the veteran's 
service-connected residuals of cold injury either caused or 
contributed substantially or materially to cause the 
veteran's death from renal failure, due to or as a 
consequence of sepsis.  

In this case, there is no competent evidence or opinion to 
even suggest that any of the veteran's service-connected 
disabilities led to the development of renal failure, sepsis, 
or lung cancer.  In fact, as indicated above, the only 
medical opinion to address the relationship between any 
service-connected disability-the veteran's service-connected 
cold injury residuals-and his death weighs against the 
claim, and neither the appellant nor her representative has 
identified or even alluded to the existence of any contrary 
medical opinion.  

The Board has also considered the appellant's assertions.  
However, as a lay person without the appropriate medical 
training or expertise, she is not competent to establish the 
required elements of the claim on the basis of her 
assertions, alone.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a lay person is generally not capable of opining on 
matters requiring medical knowledge").  As her assertions in 
this regard have no probative value, she cannot controvert 
the opinion of the VA physician on the basis of her own 
assertions.  

Under these circumstances, the Board concludes that service 
connection for the cause of the veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the veteran's cause of death is 
denied.


REMAND

The RO denied DIC under the provisions of 38 U.S.C.A. § 1318 
in a July 2000 rating decision.  The appellant's 
representative filed a notice of disagreement (NOD) with the 
denial of this claim in November 2000.  The RO issued a 
statement of the case (SOC) for this matter in April 2001, 
and the appellant filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2001.

As discussed above, the Board ordered additional development 
for the appellant's claim for service connection for the 
veteran's cause of death (pursuant to legal authority and 
Board procedures then in effect) in September 2002, and later 
remanded the claim to the RO for additional development in 
September 2003.  After completion of the requested 
development, the RO continued the denial of the veteran's 
claim for service connection for the veteran's cause of death 
(as reflected in the April 2006 SSOC, and transferred the 
claims file back to the Board.  Unfortunately, these actions 
did not include consideration of the appellant's timely 
perfected appeal for the matter of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318. 

The record reflects that after the RO issued the April 2001 
SOC for this matter, but prior to the RO's certification of 
the appeal to the Board in July 2006, the RO received 
additional medical evidence pertinent to the veteran's claim 
of entitlement DIC under the provisions of 38 U.S.C.A. § 
1318.  The evidence consists of VA outpatient records dated 
from February 1995 to March 2000 as well as private inpatient 
and outpatient treatment records.  However, the claims file 
does not reflect that the RO has considered this evidence and 
issued a SSOC on the claim for DIC under the provisions of 38 
U.S.C.A. § 1318.  Under these circumstances, the Board has no 
choice but to remand this matter to the RO for consideration 
of the claim in light of the additional evidence received, in 
the first instance, and for issuance of a SSOC reflecting 
such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2006).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should readjudicate the claim 
for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 in light 
of all pertinent evidence (to include all 
evidence not previously considered, as 
noted above) and legal authority.

2.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and her representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for the RO's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


